Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits of application SN 17/276,109 and filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2016/0316939 to Kraiss. Kraiss teaches a cantilevered bracket for a storage system comprising an elongated support (7a or 7b) with proximal and distal ends. The elongated support comprising a top edge and two parallel side surfaces along at least a portion of its length. A connection interface (39) at the proximal end of the elongated support.  The connection Interface including a rearward extension (36,37) that is configured to be inserted into an opening (21) in a vertical standard (3) to retain the cantilevered bracket on the vertical standard. A ledge (44) that projects outwardly at a right angle from one of the two side surfaces along at least a portion of the length of the elongated support, the ledge having an upper surface uniformly below the top edge as best seen in figure 3 and 4. A slot (51) in the rearward extension cooperates with an edge of an opening. The shank of the screw that extends through the hole (46) is considered to be the post and the threads are considered to be the means for locking the post within an opening in the shelf.  

Claim(s) 1-4, 6-14, 37-46, 56, and 57 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2007/0221597 to Chen. Chen teaches a storage system comprising first and second cantilevered brackets. Each cantilevered bracket comprises a projection with a top edge and two parallel side surfaces along at least a portion of its length. A ledge (60) projects outwardly at a right angle from one of the two side surfaces along at least a portion of the length of the elongated support, the ledge having an upper surface uniformly below the top edge as best seen in figure 6 and 8. A closed rod hanger comprises a closet rod holder (70) with a tab (71). The tab is inserted in a slot (101) as best seen in figure 11. The slot is located on the bottom of the bracket and is located between a ledge and a side surface. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIMOTHY M AYRES/             Examiner, Art Unit 3637